          Case 1:18-cv-12018-JSR Document 535 Filed 07/01/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       X
IN RE PLATINUM-BEECHWOOD LITIGATION,                   :     Case No. 1:18-cv-06658 (JSR)
                                                       :
                                                       :
                                                       X
MELANIE L. CYGANOWSKI, AS RECEIVER FOR                 :
PLATINUM PARTNERS CREDIT OPPORTUNITIES                 :
MASTER FUND LP, PLATINUM PARTNERS                      :
CREDIT OPPORTUNITIES FUND (TE) LLC,                    :
PLATINUM PARTNERS CREDIT OPPORTUNITIES                 :
FUND LLC, PLATINUM PARTNERS CREDIT                     :    Case No. 1:18-cv-12018 (JSR)
OPPORTUNITIES FUND INTERNATIONAL LTD.,                 :
PLATINUM PARTNERS CREDIT OPPORTUNITIES                 :
FUND INTERNATIONAL (A) LTD., and PLATINUM              :
PARTNERS CREDIT OPPORTUNITIES FUND (BL)                :
LLC,                                                   :
                                                       :
                      Plaintiff,                       :
                                                       :
                     v.                                :
                                                       :
BEECHWOOD RE LTD., et al.,                             :
                                                       :
                                                       :
                      Defendants.                      X


                                   NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that, in accordance with the Court’s Scheduling Order dated

April 7, 2020 [Dkt. No. 527], as extended by email dated June 17, 2020, plaintiff Melanie L.

Cyganowski, as duly appointed receiver for the above-captioned Platinum entities (the

“Receiver”), has executed settlement agreements with the following parties (collectively, the

“Settlement Agreements”):

         Defendant Senior Health Insurance Company of Pennsylvania;

         Defendant BAM Administrative Services; and



                                             1
          Case 1:18-cv-12018-JSR Document 535 Filed 07/01/20 Page 2 of 3




         Defendants Beechwood Bermuda International Ltd., Beechwood Bermuda Ltd. and
          Beechwood Re Ltd.

         The Receiver has filed a motion dated July 1, 2020 before the Honorable Brian M.

Cogan, United States District Judge for the United States District Court for the Eastern District

of New York, Case No. 16-06848 [Dkt Nos. 535-537] (the “Receivership Court”) for an order

approving the Settlement Agreements (the “Approval Motion”), a copy of which is attached as

Exhibit A hereto. Accordingly, the Receiver respectfully requests that the Court defer ruling on

motions for summary judgment until the Receivership Court rules on the Approval Motion.

Dated: New York, New York
       July 1, 2020
                                                    Respectfully submitted,

                                                    OTTERBOURG P.C.

                                            By:     /s/ Erik B. Weinick
                                                    Erik B. Weinick
                                                    William M. Moran
                                                    Andrew S. Halpern

                                                    230 Park Avenue
                                                    New York, New York 10169
                                                    (212) 661-9100
                                                    Attorneys for Plaintiff Melanie L.
                                                    Cyganowski, as Receiver




                                               2
         Case 1:18-cv-12018-JSR Document 535 Filed 07/01/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       It is hereby certified that on this 1st day of July, 2020, a copy of the foregoing was served

through the Court’s electronic filing system to the following counsel:

Aidan M. McCormack, Esq.                             Ira S. Lipsius, Esq.
Robert B. Seibert, Esq.                              Lipsius-Benhaim Law, LLP
DLA Piper US LLP (NY)                                80-02 Kew Gardens Road, Suite 1030
1251 Avenue of the Americas, 27th Floor              Kew Gardens, NY 11415
New York, NY 10020
                                                     Attorneys for Defendants BAM
Ellen E. Dew, Esq.                                   Administrative Services, Beechwood
James D. Mathias, Esq.                               Bermuda International Ltd., Beechwood
Emily M. Steiner, Esq.                               Bermuda Ltd. and Beechwood Re Ltd.
Darryl L. Tarver, Esq.
Amor N. Thupari, Esq.
DLA Piper US LLP (MD)
6225 Smith Avenue
Baltimore, MD 21209

Attorneys for Defendant Senior Health
Insurance Company of Pennsylvania




                                                 3
